Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 5, 2018

                                     No. 04-18-00213-CV

                                   Maria Eugenia FREEZE,
                                   Appellant/Cross-Appellee

                                               v.

                                Erwin Florentino RAMIREZ,
                                  Appellee/Cross-Appellant

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-15361
                         Honorable Michael E. Mery, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, Cross-Appellant Erwin Florentino
Ramirez’s cross-appeal is dismissed. Appellant Maria Eugenia Freeze’s appeal is retained on this
court’s docket. Cross-Appellant’s motion to strike Appellant’s brief and dismiss Appellant’s
appeal is carried with the appeal. No costs of court are taxed at this time.

       It is so ORDERED on December 5, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court